Title: [Diary entry: 27 September 1784]
From: Washington, George
To: 

27th. I left Mr. Logston’s a little after day-break. At 4 Miles thro’ bad road, occasioned by Stone, I crossed the Stony River; which, as hath been before observed, appears larger than the No. Branch. At ten Miles I had by an imperceptible rise, gained the summit of the Alligany Mountain and began to desend it where it is very steep and bad to the waters of Pattersons Creek which embraces those of New Creek. Along the heads of these, & crossing the Main [Patterson’s] Creek & Mountain bearing the same name (on the top of which at one Snails I dined)  I came to Colo. Abrahm. Hites at Fort pleasant on the South Branch about 35 Miles from Logstons a little before the Suns setting. My intention, when I set out from Logstons, was to take the Road to Rumney by one Parkers;  but learning from my guide (Joseph Logston) when I came to the parting paths at the foot of the Alligany (abt. 12 Miles) that it was very little further to go by Fort pleasant, I resolved to take that Rout as it might be more in my power on that part of the Branch to get information of the extent of its navigation than I should be able to do at Rumney. 